Citation Nr: 1628243	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  08-21 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to January 21, 2011.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to May 2005.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO) which denied service connection for a right hip disability.

The Veteran testified at a June 2014 Board videoconference hearing; the hearing transcript is of record.  

The claim of entitlement to a TDIU was added to the Veteran's appeal in a September 2014 Board decision as the issue had been raised in the context of a May 2014 statement and during the course of hearing testimony.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation).

The Board remanded the appeal for service connection for a right hip disability and for a TDIU in September 2014 and in December 2015.  Unfortunately, the Board finds that additional remand is necessary to ensure compliance with the Board's remand order.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  

The Board remanded the appeal in December 2015, in part, for a supplemental opinion to address a 2008 diagnosis of iliopsoas tendonitis shown in VA treatment records.  A February 2008 VA orthopedic surgery outpatient note shows an MRI suggested right iliopsoas tendinitis.  Follow-up orthopedic surgery consultations in February 2008 and March 2008 show that Veteran reported the onset of right hip pain in service.  A physical examination in February 2009 showed that the Veteran had tenderness with stretching of the iliopsoas, confirming iliopsoas tendonitis.  The VA orthopedic surgeon stated in March 2008, that while x-rays of the right hip joint were normal, a February 2008 MRI showed right iliopsoas tendinitis.   The Veteran was treated with physical therapy for right iliopsoas tendonitis, and a June 2009 neurology consultation shows that the Veteran had an additional diagnosis of right trochanteric bursitis with iliopsoas playing a minimal role in the overall pathology.

Because an August 2015 VA examiner opined that the Veteran did not have a current right hip disability, stating, instead, that his hip symptoms were related to now service-connected right lower extremity sciatica, and because the VA examiner indicated that the February 2008 MRI showed a normal right hip, in conflict with the 2008 VA orthopedic surgeon's findings, the Board remanded the case for a supplemental medical opinion.  The Board finds that the February 2016 supplemental opinion was not responsive to questions asked on remand.  While the VA examiner again opined that the Veteran did not have a primary pathologic diagnosis of a hip condition, he did not provide any reasons and bases for the opinion rendered, and while he acknowledged the Board's reference to the 2008 VA diagnosis of right iliopsoas tendinitis, he did not provide any discussion with regard to the significance of those findings and instead, indicated that he provided a comprehensive report in his initial August 2015 examination.  

The Board finds that the Veteran has had diagnoses of iliopsoas tendinitis and right trochanteric bursitis identified by probative evidence of record during the appeal period.  The requirement of a current disability is fulfilled if a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  Accordingly, the Board finds that a supplemental opinion is necessary to address the etiology of such diagnoses, regardless of whether those disabilities have resolved.  

Additionally, in an October 2015 statement, the Veteran raised concerns with regard to the accuracy of information cited by the VA examiner in the August 2015 VA examination.  In that regard, the VA examiner indicated that the Veteran was currently working as a medical assistant in a local orthopedic office, when the Veteran was in fact unemployed and had never worked in an orthopedic office.  Because there is a question about the accuracy of the evidence reviewed by the VA examiner, the Veteran requested that a new VA examination be completed.  For these reasons, the Board finds that a remand for a new VA examination is necessary to address the Veteran's claimed right hip disability.

With regard to the claim for a TDIU, VA treatment records show that the Veteran reported working part time as a mail carrier for the Post Office beginning in July 2008, and in November 2008 and June 2009, he identified full time work at the post office.  VA treatment records indicate that the Veteran was unemployed in January 2011.  The Board finds that a remand for updated employment information from 2009 to 2010 is necessary prior to consideration of the Veteran's appeal for a TDIU.  

Additionally, VA examinations do not clearly address whether the combination of the Veteran's service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment prior to January 21, 2011.  The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In light of the foregoing, the Board finds that a VA opinion should be obtained to address whether unemployability due to service-connected disabilities was demonstrated prior to January 21, 2011.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran for an updated VA examination with an orthopedic or other appropriate specialist to address the etiology of his current right hip disability.  All indicated studies or testing should be conducted.  

a).  The VA examiner should identify all currently diagnosed right hip disabilities, to include right iliopsoas tendonitis diagnosed by VA in 2008, and right trochanteric bursitis diagnosed in 2009.  The Board notes that even if right iliopsoas tendonitis and right trochanteric bursitis have resolved, an opinion addressing the etiology of such diagnoses is still necessary.  

The VA examiner should state whether it is at least as likely as not that a currently diagnosed right hip disability, to include right iliopsoas tendonitis and right trochanteric bursitis, was incurred in service. 

b).  The VA examiner should state whether it is at least as likely as not that a currently diagnosed right hip disability, to include right iliopsoas tendonitis and right trochanteric bursitis was caused or aggravated (permanently worsened in severity beyond the normal progress of the disease) by the Veteran's service-connected lumbar spine disability. 

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner should provide a complete rationale for his or her opinion with references to the evidence of record.

2.  The AOJ should request that the Veteran provide updated employment information for 2009 and 2010.  

3.  The AOJ should obtain a medical opinion to determine the effect of the Veteran's service-connected disabilities on his employability prior to January 21, 2011 based on the evidence of record.  An examination is not required.  The claims folder must be made available to the examiner(s). 

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran is unable to secure or maintain substantially gainful employment as a result of the combined effect of his service-connected disabilities prior to January 21, 2011.  The examination report must include a complete rationale for all opinions and conclusions reached. 

4.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the benefits sought remain denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




